DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to Applicant’s communication filed on August 24, 2021. Cancellation of claims 1-20 and addition of new claims 21-40 have been entered. Claims 21-40 are pending and have been examined. The rejections and indication of allowable subject matter over prior art are stated below. 
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) a method for automatic storage of electronic receipts and subsequent retrieval of the electronic receipts, which is considered a judicial exception because it falls under the category of  Certain of methods of organizing human activity such as a fundamental economic activity (presenting at least one of the electronic receipts is a fundamental economic activity) and also commercial or legal interactions including resolution of agreements (receiving, a request for at least one of the electronic receipts associated with the identifier; and presenting the at least one of the electronic receipts associated with the identifier to the user device involves commercial or legal interactions) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Analysis
Step 1: In the instant case, claim 21 is directed to a method. 
	Step 2A – Prong One: The limitations of “acquiring, by a transaction engine, transaction information about a first transaction from a first merchant and a second transaction from a second merchant, the transaction information from the first merchant and the second merchant both including a transaction card number for a transaction card, wherein the transaction engine is unrelated to a card issuer; automatically storing the transaction information about the first transaction and the second transaction as electronic receipts in a transaction database in association with an identifier associated with the transaction card in a user database; receiving, by the transaction database, a request from a user device for at least one of the electronic receipts associated with the identifier; and presenting the at least one of the electronic receipts associated with the identifier to the user device” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers the abstract category of Certain of methods of organizing human activity such as a fundamental economic activity (presenting at least one of the electronic receipts is a fundamental economic activity… receipt for a transaction is documentation of a transaction) and also commercial or legal interactions including agreements (receiving, a request for at least one of the electronic receipts associated with the identifier; and presenting the at least one of the electronic receipts associated with the identifier to the user device involves commercial or legal interactions. A receipt for a transaction is documentation of a contract).  That is, other than the transaction engine, the transaction database, a user database and the user device nothing in the claim precludes the steps from being performed as a method of organizing human activity. The transaction engine is broadly interpreted to correspond to generic software 
Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of the claimed units of an information providing device to perform all the steps. A plain reading of Figure 1 and descriptions in associated paragraphs [0026] – [0030] reveals that the user device is a generic mobile device. The transaction engine is broadly interpreted to correspond to generic software suitably programmed to perform the associated function on a mobile device. The transaction database and the user database are generic data bases for storing data. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor of a computing system (not explicitly recited in the claims) in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 21 is not patent eligible. Independent claims 30 and 35 are also not patent eligible based on similar reasoning and rationale. 
Dependent claims 22-29, 31-34 and 36-40, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance, in claims 22 and 31, the step “wherein the first transaction is associated with a first transaction card, and the second transaction is associated with a second transaction card, and wherein the identifier/phone number or email account is associated with both the first transaction card and the second transaction card” under the broadest reasonable interpretation, is a further refinement of Certain methods of organizing human activity because this step describes the data used in the steps of the underlying process. 
	In claims 23-24, 32-33, and 38, the steps “comprising: 3Application No.: 17/095,473Docket No.: 085091-674600_SQ-0039-US 1-C2after acquiring the transaction information for either of the first transaction or the second transaction, sending a notification to a phone number associated with the transaction card in the user database, the notification indicating that a respective one of the first transaction or the second transaction has been 
	In claims 25-27, 34 and 40, the steps “wherein the transaction information further includes a location in which the first transaction or second transaction took place, and wherein the location is included with the transaction information on the at least one of the electronic receipts; wherein the transaction information further includes a transaction result of the first transaction or the second transaction, the transaction result being received from a server of the card issuer; wherein the transaction information further includes a transaction result of the first transaction or the second transaction, the transaction result being received from a server of the card issuer” under the broadest reasonable interpretation, are further refinements of Certain methods of organizing human activity because they describe the intermediate steps of the underlying process. The server of the card issuer recited in the claim is broadly interpreted to correspond to generic server suitably programmed to perform the associated functions. The server performing its generic functions is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. 
	In claims 28-29 and 39 , the steps “wherein the at least one data item is an advertisement for a vendor nearby the location in which the first transaction or second transaction took place; wherein the transaction information further includes biometric data associated with a user of the transaction card, and wherein the electronic receipt includes at least a portion of the biometric data” under the broadest reasonable interpretation, are further refinements of Certain methods of 
	In claims 36-37, the steps “wherein the request for the electronic receipt is a request for a plurality of electronic receipts associated with a phone number as the identifier; wherein the phone number is associated with a plurality of transaction cards, and the plurality of electronic receipts are associated with one or both of the plurality of transaction cards” under the broadest reasonable interpretation, are further refinements of Certain methods of organizing human activity because they describe the data used and also the intermediate steps of the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 
Allowable Subject Matter
4.	Claims 21-40 would be allowable, over prior art, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter over prior art:  
	The closest prior art of record, (Lay et al. US Pub. 2009/0271322 A1 and Varatharajah, Anandakumar US Patent 7,634,428 B1), fail to teach a method, a system and a non-transitory computer readable medium comprising instructions to perform the method, for automatic storage of electronic receipts and subsequent retrieval of the electronic receipts including the steps of “the transaction information from the first merchant and the second merchant both including a transaction card number for a transaction card, wherein the transaction engine is unrelated to a card issuer; automatically storing the transaction information about the first transaction and the second transaction as electronic receipts in a transaction database in association with an identifier associated with the transaction card in a user database; receiving, by the transaction database, a request from a user device for at least one of the electronic receipts associated with the identifier; and presenting the at least one of the electronic receipts associated with the identifier to the user device. Page 3 of 13Appl. No.: 14/331,106For these reasons claims 21, 30 and 35 are deemed allowable over prior art. Dependent claims 22-29, 31-34 and 36-40 are allowable over prior art by virtue of dependency on an allowable claim. 


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Fordyce III et al. (US Patent 9947020 B2) discloses a computing apparatus including a transaction handler to process transactions, a data warehouse to store transaction data recording the transactions processed by the transaction handler, a portal coupled with the data warehouse to receive one or more parameters as an input and to provide spending activity information for presentation as a response to the input, and an analytics engine coupled with the portal and the data warehouse to analyze spending activities of a user based on the transaction data and the one or more parameters to generate the spending activity information regarding transactions in a plurality of accounts of the user.
	(b) Boal, Steven R. (US Pub. 2014/0180826 A1) discloses a data processing system for facilitating consumer identity resolution comprising: a first logic module adapted to receive at least two collections of consumer records from at least two different sources; a second logic module adapted to compute first trust scores for first data fields of the first collection and second trust scores for second data fields of the second collection; a third logic module adapted to generate a master collection of consumer records comprising at least one master consumer record that is correlated to a record from the first collection and a record from the second collection, the correlation being based on at least on the trust scores; and a fourth logic module adapted to receive a set of contextual transaction data. The data processing system is adapted to identify a consumer based on the contextual transaction data and the master collection of consumer records. 
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

March 27, 2022